

TERMINATION AGREEMENT AND RELEASE


THIS TERMINATION AGREEMENT AND RELEASE (the “Agreement”) is made and entered
into as of May 18, 2005, by and among BECOMING ART, INC., a Nevada corporation
(“Parent”), 20/20 ACQUISITION, INC., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Acquisition Corp.”), and 20/20 TECHNOLOGIES, INC., a
Delaware corporation (the “Company”) (collectively referred to as “Released
Parties”). The Released Parties and their officers, directors, attorneys, agents
and affiliates are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”


BACKGROUND


WHEREAS, on April 19, 2005, the Parties entered into an Agreement and Plan of
Merger (the “Merger Agreement”) in which Parent was to acquire all of the
outstanding capital
stock of the Company through the merger (the “Merger”) of Acquisition Corp. and
the Company, with the Company being the surviving corporation.
 
WHEREAS, the Merger was subject to certain conditions which have not been met;
and
 
WHEREAS, the Parties have agreed that the Merger Agreement and all its related
effects shall be terminated in all respects and that they shall each be returned
to their respective
positions prior to entering into the Merger Agreement as of the date of this
Agreement (the “Termination” or “Termination Date”); and


WHEREAS, the Parties hereto desire to set forth their respective rights and
obligations with respect to the Termination;


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency
of which are hereby acknowledged, the Parties hereby covenant and agree as
follows:


1.  TERMINATION.


(a)    All rights and obligations between the Parties, including, without
limitation, the Merger Agreement, and any obligations identified in any
securities filings made pursuant thereto, are duly and effectively terminated as
of the Termination Date.
 
(b)     As a result of the Termination, the Parties each specifically
acknowledge and agree, without limitation, that:
 
           1.       The Merger has not occurred and will not occur;
 
           2.        No shares of common stock of any of the Parties have or
will be issued or exchanged by or between the Parties; and
 
1

--------------------------------------------------------------------------------


 
3.     No officers or directors of any of the Parties have resigned and none of
the officers or directors of the Company have or will be appointed to the board
of directors or as officers of the Parent.
 
2.           RELEASES. In exchange for the benefits received under this
Agreement, to which they may not otherwise be entitled, the Parties hereby agree
not to pursue or further any action, cause of action, right, suit, debt,
compensation, expense, liability, contract, controversy, agreement, promise,
damage judgment, demand or claim whatsoever at law or in equity whether known or
unknown which they ever had, now have or hereafter can, shall or may have for,
upon or by any reason of any matter, cause or thing (collectively, “Claims”)
whatsoever, occurring up to and including the date the Parties sign this
Agreement against the other Released Parties, their successors, assigns,
partners, representatives and affiliates and all of their respective employees,
agents, officers and directors (the “Affiliates”) and hereby release, acquit and
forever absolutely discharge the other Released Parties and their Affiliates of
and from all of the foregoing, except with respect to the obligations, covenants
and agreements of the Released Parties set forth in this Agreement.


3.          UNKNOWN CLAIMS. The Parties acknowledge and agree that the release
of Claims described in Section 2 above (the “Release”) covers all Claims,
including, without limitation, Claims known to the Parties and Claims not known
to the Parties. The Parties acknowledge and agree that they are assuming the
risk that the facts may turn out to be different from what they believe them to
be and the Parties agree that the Release shall be in all respects effective and
not subject to termination or rescission because of any such mistaken belief.


4.          AGREEMENT NOT TO SUE. The Parties covenant and agree that they shall
not file a lawsuit asserting any of the Claims that are Released in Section 2
above. If either does so, the Party asserting the Claim agrees to indemnify and
hold harmless the other Parties against any and all fees, costs or expenses
(including reasonable attorneys’ fees), or the portions thereof, incurred by
such Parties Released hereby in defending against the Claim(s).


5.          FURTHER ACKNOWLEDGMENTS. The Parties further acknowledge and agree
that: (a) they have been represented by or consulted with a licensed attorney
prior to executing this Agreement, (b) they have had the opportunity to read,
review and consider all of the provisions of this Agreement, (c) they understand
its provisions and its final and binding effect on them, and (d) they are
entering into this Agreement freely, voluntarily, and without duress or
coercion.


6.         GOVERNING LAW; JURISDICTION. The Parties acknowledge and agree that
this Agreement will be finalized in the State of Nevada, a substantial portion
of this Agreement is to be performed in the State of Nevada, and the substantive
laws of the State of Nevada will govern the enforcement of this Agreement,
without regard to its choice of law rules. The Parties further agree and consent
to the jurisdiction of the federal and state courts in the State of Nevada over
any action to enforce this Agreement.


7.         ENTIRE AGREEMENT, ETC. This Agreement represents the entire
understanding between the Parties, and there are no agreements or understandings
which have not been set forth herein, including, without limitation, the Merger
Agreement and any other agreements or
 
 
2

--------------------------------------------------------------------------------


 
 
certificates executed or delivered in connection therewith. This Agreement
supersedes any prior understanding, agreement, practice or contract, oral or
written, between the Parties. This Agreement may not be modified except by
written instrument signed by all Parties. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument. This Agreement shall be binding
upon the each Party’s respective heirs, executors, administrators, successors,
and assigns.


 


 
[The remainder of this page intentionally blank]
 
 
 
 
 
3

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed as of the date first above written by their respective officers
thereunto duly authorized.
 

 

   
COMPANY:
         
20/20 Technologies, Inc.
               
By:
 /s/ Patrick C. Shutt                                 
Patrick C. Shutt, Chief Executive Officer
               
PARENT:
         
Becoming Art, Inc.
               
By:
 /s/ Mike Hanson                               
Name:
 Mike Hanson    
Title:
 President and Chief Executive Officer                
ACQUISITION CORP.:
         
20/20 Acquisition Subsidiary, Inc.
               
By:
 /s/ Mike Hanson                                 
Name:
 Mike Hanson    
Title:
 Director

 
 
 
 
4

--------------------------------------------------------------------------------


